 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298Wake Electric Membership Corp. and Local Union 553 of the International Brotherhood of Electri-cal Workers, AFLŒCIO, CLC.  Cases 11ŒCAŒ18297 and 11ŒRCŒ6322 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On February 2, 2000, Administrative Law Judge How-ard I. Grossman issued the attached decision. The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed exceptions.1  The National Labor Relations Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, find-ings,2 and conclusions3 only to the extent consistent with this Decision and Order.4                                                                                                                                                       1 The Respondent also filed a motion to reopen the record, to which the General Counsel filed an opposition. As discussed infra, we deny the motion on the ground that it is moot. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We correct the last sentence of the fifth paragraph of the judge™s de-cision to indicate that it was the Union, rather than the Respondent, that filed objections to the election. 3 In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) of the Act by soliciting and promising to remedy grievances, we note that there is no evidence that the Respondent had an on-going practice of soliciting and remedying grievances prior to the advent of the union organizing effort. We adopt the judge™s finding, based on employee Russell Smith™s uncontradicted testimony, that the Respondent violated Sec. 8(a)(1) through General Foreman Charles Pernell™s statement to employee Eddie Peoples about employees Jeffrey Garrett and Duke Holmes. Therefore, we find it unnecessary to consider the judge™s rationale, stated in fn. 20 of his decision, for declining to draw an adverse infer-ence from Peoples™ failure to deny Smith™s testimony.  In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by polling employees about whether the election petition should be withdrawn, Member Cowen finds that the poll was prompted by the Respondent™s unlawful solicitation and promising to remedy griev-ances, as Operations Managers Don King and Phillip Price both told employees that, for the employees to benefit from the grievances that they had presented, the employees had to cause the Union to withdraw the petition, and Price recommended that the employees vote to ask the Union to do so. Accordingly, Member Cowen finds it unnecessary to rely on the judge™s finding that the poll was unlawful because it vio-lated the rules set forth in Struksnes Construction Co., 165 NLRB 1062 (1967).  In sec. III of his decision, the judge described certain events, includ-ing King™s and Price™s meetings with employees and Crew Leader Larry Mishue™s polling of employees about whether the petition should be withdrawn, as occurring in February 1999. The Respondent has excepted, pointing out that the record shows that these events took 1.  The judge found that Human Resources Administrator Faye Bridges was a supervisor and agent of the Respon-dent and that her statement to new employee Russell Smith concerning the Union constituted an unlawful promise of benefits to employees if the employees caused the Union to withdraw its election petition. We find it unnecessary to pass on the judge™s finding that Faye Bridges™ statement to Smith violated Section 8(a)(1) of the Act, as this allegation is cumulative of other violations and, thus, does not affect the remedy. We further find, however, that, contrary to the judge, Bridges was not shown to be a supervisor within the meaning of Section 2(11) of the Act.5 One of Bridges™ prescribed job functions was to ﬁ[c]onduct recruitment program[s] for vacant positions including advertising, screening and initial interviewing to assure an adequate pool of qualified applicants [is] obtained for each posi-tion.ﬂ The judge™s principal basis in declaring Bridges to be a supervisor was his finding that, in performing the function of screening job applicants, Bridges effectively recommended hiring. James Mangum, the Respondent™s general manager, testified that Bridges would select sev-eral applicants as the best of a group. For example, out of 10 applicants, she would select 3 as the best qualified. Bridges™ screening would then go to a department head, who would do the actual hiring. Mangum testified that Bridges™ recommendations were generally followed. The judge found that Mangum admitted that Bridges made a judgment call as to the best applicants in a group. The judge also noted that there was no evidence that the de-partment heads hired any applicants other than ones rec-ommended by Bridges. The judge found that, ﬁ[a]lthough Bridges recommended several candidates instead of one from a group, this was her recommendation, and it was generally followed.ﬂ We find, contrary to the judge, that Bridges did not ef-fectively recommend hiring when she merely narrowed the applicant pool by screening applicants and recommending several to the department head, who ultimately decided which, if any, of the applicants was  place in March 1999. We correct the judge™s inadvertent error and find that these events occurred on the respective dates set forth by the judge but in the month of March 1999, rather than in February. This correc-tion does not alter the violations found based on the conduct described in sec. III of the judge™s decision. 4 We will substitute a new notice in accordance with our recent deci-sion in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 5 There are no exceptions to the judge™s finding that Bridges was an agent of the Respondent. In light of our disposition of this 8(a)(1) alle-gation, we find it unnecessary to pass on the judge™s finding. Because the complaint allegation concerning Bridges is cumulative of other violations found, Member Bartlett finds it unnecessary to pass on whether Bridges is a supervisor within the meaning of Sec. 2(11) of the Act. 338 NLRB No. 32  WAKE ELECTRIC MEMBERSHIP CORP. 299hired.  Thus, if, as in the example given by Mangum, 
Bridges recommended 3 applicants out of 10 as the best 
qualified for a single position, and the department head 
ultimately hired 1 of the 3, 2 of the 3 applicants who 
Bridges recommended would, necessarily, not be hired 
for the position. Thus, Bridges does not actually make 
hiring recommendations; she simply ranks applicants 

according to their qualifications and tells the department 
head which are the most qualified. Such actions do not 
constitute effective recommendations for hire.
6  Our finding Bridges not to be a supervisor is in accord  with 
Ohio State Legal Services Assn.
, 239 NLRB 594, 596 
(1978). There the Board found that Staff Attorney Mulli-
nax™s interviewing and screening of job applicants and rec-
ommending a limited number of candidates to the em-
ployer™s executive director, who then reviewed the candi-dates and made a selection, did not constitute effective 

power to recommend hiring. Similarly, in 
The Door, 297 NLRB 601, 602 (1990), the Board stated: ﬁ[A]lthough we 
agree with the hearing officer that [Laboratory Director] 
Hilfer reviewed applications and recommended that certain 
applicants not be interviewed, we do not find that the ability 
to screen resumes and to ma
ke such recommendations, even 
if followed, is sufficient to establish the authority to effec-
tively recommend the hire of em
ployees.ﬂ Accordingly, we 
do not find Bridges to be a supervisor.
72.  We adopt the judge™s finding that the Respondent, 
through its general manager, James Mangum, violated 
Section 8(a)(1) by telling 
employees, in a speech on 
March 29, 1999,
8 2 days before the election, that other 
electrical cooperatives would not work with the Respon-

dent if it became unionized. As the judge noted, Man-
gum™s statement meant that, if the employees selected 
                                                          
                                                           
6 The judge erroneously cited 
JAMCO, 294 NLRB 896, 900 (1989), 
for the proposition that hiring recommendations were made ﬁeffec-
tivelyﬂ when 75 percent of them were
 followed. In that case, Foreman 
Bell™s recommendations to hire employees were followed about 75 
percent of the time, but he was not
 found to have effectively recom-
mended the hiring of employees. Bell was found to be a supervisor on 
the basis of other factors, includi
ng his independent adjustment of 
grievances regarding time keeping 
and his disciplining of employees 
for tardiness. 
7 In finding Bridges to be a supervisor, the judge also mentioned that 
she participated in the evaluation of employees and conducted exit 
interviews. We find these factors 
unpersuasive. Bridges™ conduct of 
exit interviews does not establish supervisory status. As the judge 
noted, conducting an exit interview is not synonymous with making a 
decision to terminate an employee. 
The judge™s speculation that an exit 
interview would include an explana
tion of the reason for the termina-
tion would not alter this fact. Furthe
r, the judge™s finding that Bridges 
participated in employee evaluations 
lacks support in the record, as the 
judge inferred this ﬁparticipationﬂ sole
ly from Bridges™ stated job func-
tion of ﬁadminister[ing] performan
ce appraisal system.ﬂ That Bridges 
ﬁadministeredﬂ a performance appraisal system does not establish that 
she performed employee evaluations herself.  
8 All dates herein are in 1999 unless otherwise indicated. 
the Union, they would not be able to rely on help from 
other electrical cooperatives in case of storms or other 
emergencies. It is well settled that an employer™s predic-
tions of adverse consequences of unionization arising 
from sources outside the employer™s controlŠincluding 
the future actions of other employersŠviolate Section 
8(a)(1) if they lack an objective factual basis. E.g., Tawas Industries
, 336 NLRB 318, 321 (2001).  Mangum 
provided no basis for his statement that other electrical 
cooperatives would not work with the Respondent if it 
became unionized. Accordingly,
 we adopt the judge™s finding that Mangum™s statement violated Section 

8(a)(1).93. The General Counsel excepts to the judge™s failure 
to include in his conclusions of law the finding that the 
Respondent, through General Manager Mangum, vio-
lated Section 8(a)(1) by telling employees that a vote for 
the Union was futile. The judge
 credited testimony by the 
General Counsel™s witnesses that Mangum told employ-
ees they would not receive any benefits if there was a 
ﬁhigh voteﬂ for the Union. The judge found that this 
statement, in context, was the equivalent of telling em-
ployees that a vote for the Union was futile. Elsewhere in 
the judge™s decision, however, the judge referred to this 

statement as a threat of loss of
 benefits if the Union won. 
In addition, the judge™s conclusions of law, recom-

mended Order and notice all refer to the statement as a 
threat of loss of benefits rath
er than as a statement that 
selecting the Union would be futile. 
We find that the statement is best described as a threat 
of futility. Accordingly, we shall modify the Conclusions 
of Law, Order, and notice to substitute that description. 
4. The judge found, based on uncontroverted testi-
mony, that, on February 27, General Foreman Charles 
Pernell, while intoxicated, barged into the home of em-
ployee Jeffrey Garrett, grabbe
d Garrett by the shoulders, 
pushed him down on a bed, and sa
id that he (Pernell) had 
been to a meeting, that Garrett and employee Duke 
Holmes were the heads of the union movement, and that 
Garrett had to stop it. Pernell further told Garrett that 
Garrett, Holmes, and Pernell 
were going to be fired and 
that there was no way that the employees could win an 
election. Pernell then punched a hole in the sheetrock 
wall of Garrett™s bedroom. The judge found that Per-
nell™s statement to Garrett that he was going to be fired 
was a threat violative of Section 8(a)(1) and that Per-
nell™s statement that he had been to a meeting and that 
Garrett and Holmes were the leaders of the union cam-
paign created an impression of surveillance of union ac-
 9 In adopting this violation, Member Cowen does not rely on the 
judge™s taking judicial notice of a pa
rticular storm that occurred shortly 
prior to the hearing in this case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300tivities in violation of Section 8(a)(1). We agree. See 
Royal Manor Convalescent Hospital
, 322 NLRB 354, 
362 (1996), enfd. 141 F.3d 1178 (9th Cir. 1998) (ﬁThe 
Board has long held that, when, in comments to its em-
ployees, an employer specifi
cally names other employees 
as having started a union movement or as being among 

the union leaders, the employ
er unlawfully creates the impression, in the minds of its employees, that he has 
been engaging in surveillance of his employees™ union 
activities.ﬂ); 
Athens Disposal Co
., 315 NLRB 87, 92, 98 
(1994) (Supervisor Uicab™s statement to employee Salas 
that he thought that Salas was one of the leaders of the 
union was ﬁthe type of comment . . . which . . . create[s] 
the impression, in the mind of an employee, that his em-
ployer has been engaged in surveillance of its employ-
ees™ union organizing activitiesﬂ).
10The amended complaint also alleged that, on February 
27, the Respondent, through Pernell, violated Section 

8(a)(1) by assaulting an empl
oyee because he engaged in 
union activities. The judge failed to find explicitly that 
Pernell™s assault on Garrett violated Section 8(a)(1), even 

though he later mentioned the assault in a summary of 
the Respondent™s violations. We therefore grant the Gen-
eral Counsel™s exception and correct the judge™s inadver-
tent failure to include this assault as a violation in his 
conclusions of law and recommended Order. 
5. The judge found that the Respondent, on March 24, 
violated Section 8(a)(3) and (1) of the Act by accelerat-
ing the resignation dates of employees Scott Abbott, An-
thony Brogden, Keith Browning, and Vaden Kearney 
                                                          
                                                           
10 Member Bartlett agrees with former Chairman Hurtgen™s dissent 
in United States Coachworks, Inc.
, 334 NLRB 955, 960 (2001), that an 
employer™s statement to an employee acknowledging his protected 
activity does not create the impression 
of surveillance in the absence of any finding that the employer was unlikely to have learned of the em-
ployee™s protected activity by lawful
 means. However, in the absence 
of a three-Member Board majority
 to overrule Board precedent, Mem-
ber Bartlett joins in adopting the judge™s finding, for the reasons stated 
above, that Pernell™s comments created
 the impression of surveillance. 
Contrary to his colleagues, Member Cowen would not adopt the 
judge™s finding that Pernell™s statement to Garrett created the impres-

sion that the Respondent had engaged in surveillance of union activi-
ties. Member Cowen notes that, while Pernell™s statement shows 
knowledge of Garrett™s and Holmes™ 
union activities, it does not indi-
cate the source of that knowledge, which could as easily have been 
through the ﬁgrapevineﬂ or some othe
r means as by surveillance. Thus, 
in Member Cowen™s view, without more than is shown on the record 
here, the impression of surveillance 
allegation must be dismissed for 
failure of proof.  
Member Liebman notes that, contrary to Member Cowen™s view, 
Pernell™s statement was coercive even though it did not indicate the 
source of his information about Ga
rrett™s and Holmes™s union activities. 
ﬁThe Board does not require that an employer™s words on their face 
reveal that the employer acquired its knowledge of the employee™s 
activities by unlawful means.ﬂ 
Mountaineer Steel, Inc
., 326 NLRB 787 
(1998), quoting 
United Charter Service, 306 NLRB 150, 151 (1992). 
and granting each of them a 
severance package, because of their union and other protected, concerted activities, 
and to deter their voting in the March 31 Board election. 
We agree with the judge that the Respondent™s action 
was unlawful.  
Abbott, Brogden, and Browning, who the Respondent 
knew to be union supporters, and Kearney, who had 
worked for the Respondent for only 5 weeks, submitted 
their resignations during the week of March 24. The four 
employees anticipated that they would be required to 

work for 2 weeks after giving notice of resignation, 
which was the Respondent™s normal practice. Instead, the 
Respondent, departing from its normal practice, offered 
to pay the employees 2 weeks™ severance pay and release 
them from any further work requirements. The employ-
ees accepted this offer.  The judge found the Respondent™s actions unlawful, 
citing the principle that ﬁa grant or promise of benefits 

during the critical pre-election period will be considered 
unlawful unless the employer
 comes forward with an 
explanation, other than the pending election, for the tim-
ing of such action.ﬂ
11 The judge found that the Respon-
dent did not provide a believable explanation, other than 

the pending election, for offering to pay the employees 
severance pay and release them from any obligation to 
work for 2 more weeks. The Respondent contended that 
safety was its main concern in offering the severance 
pay, because previously one 
of its employees, distracted 
by his mother™s upcoming surgery, had been killed in an 
accident. Thus, the Respondent purportedly believed that 
personal problems or concerns away from the job created 
a dangerous situation for employees engaged in hazard-ous work. Additionally, the Respondent asserted that its 

concern about safety was heightened in early March by a 
report it had received of a fatality at Pee Dee Electric 
Cooperative.  
In discrediting the Respondent™s asserted reason for of-
fering severance pay to employees Abbott, Brogden, 
Browning, and Kearney, the judge noted that the Re-
spondent had required another employee, apprentice 
lineman Greg Risuti, who had resigned less than 3 

months before Abbott, Brogden, Browning, and Kearney 
did, to work his 2-week notice period, even though he 
had made strong complaints against the Respondent in 
his letter of resignation and the Respondent admitted that 
Risuti was not very happy toward the end of his tenure. 
Additionally, the judge found that the cause of the fatal-

ity at Pee Dee Electric was 
simply the wearing of old 
protective gloves and that the minutes of the Respon-

dent™s March 15 safety meeting did not support the Re-
 11 Honolulu Sporting Goods Co., 239 NLRB 1277, 1280 (1979). 
 WAKE ELECTRIC MEMBERSHIP CORP. 301spondent™s contention that the Pee Dee Electric fatality 
was discussed at that meeting. Accordingly, the judge 
found that the Respondent™s asserted reason for offering 
severance pay and accelerating the departure of employ-
ees Abbott, Brogden, Browning, and Kearney was pre-
textual.  
We agree with the judge that the Respondent™s offer-
ing severance pay in lieu of additional work to the four 

resigning employees was clearly a new benefit, as the 
Respondent™s standard practice previously had been not 
to offer severance pay to employees who gave notice of 
resignation or to relieve them from working during the 
customary 2-week notice peri
od. We further agree with 
the judge that the Respondent failed to show that it had a 

reason, other than the pending election, for granting the 
four employees this new benefit. Accordingly, we adopt 
the judge™s finding that the Respondent™s grant of this 
benefit violated Section 8(a)(1). Moreover, as the Re-
spondent™s offer to pay the four employees for 2 weeks™ 
work while relieving them from any obligation to per-
form work was made only about a week before the elec-
tion, it was clearly aimed at eliminating the employees, 
three of whom were known union supporters, from the 
bargaining unit prior to the election and deterring them 
from voting. The Respondent™s action thus interfered 
with the employees™ Section 7 rights, and violated Sec-
tion 8(a)(1), on this basis as well. We therefore find it 
unnecessary to pass on the judge™s finding that the Re-
spondent™s conduct also violated Section 8(a)(3). 
6. The judge found that the Respondent™s unfair labor 
practices were of a nature that precluded the possibility 
of a fair rerun election. Therefore, he recommended issu-
ance of a remedial bargaining order pursuant to 
NLRB v. Gissel Packing Co., 395 U.S. 575 (1969). We disagree. 
Contrary to the judge and our dissenting colleague, we 
conclude that, under all the circumstances, a 
Gissel bar-gaining order is not warranted in this case. 
The judge™s unfair labor practice findings that we 
adopt involve soliciting and promising to remedy griev-
ances, promising benefits if employees ceased their sup-
port for the Union, polling employees to determine 
whether they would ask the Union to withdraw its elec-
tion petition, telling employees that their union activities 
would damage their relationships with other electric co-

operatives and cause the latter to discontinue helping 
employees during emergencies, telling employees that it 
would be futile to select the Union, threatening employ-
ees with unspecified reprisals, threatening employees 
with discharge, creating an impression of surveillance of 
union activities, and accelerating the resignation dates of four employees and granting them severance pay. Thus, 
the Respondent™s violations do not include discharge or 
other adverse actions against union supporters, the clos-
ing of a plant, or threat of plant closure, which are the 
more typical ﬁhallmarkﬂ violations found in cases war-
ranting 
Gissel bargaining orders.
12To justify the bargaining order, the judge and our dis-
senting colleague rely in part on the ﬁhallmarkﬂ violation 
of a grant of significant benefits to employees. In so do-
ing, the judge relied on the Board™s decision in 
Amer-ica™s Best Quality Coatings Corp
., 313 NLRB 470 
(1993). In that case, however
, the employer ﬁutilized a 
classic ‚carrot and stick™ approach, first denying the em-
ployees expected wage reviews and paid vacations before 
the election, and then granting such benefits after the 
election.ﬂ Id. at 472. By contrast, in the present case, the 

benefits granted to employees, offering severance pay to 
employees who resigned and not requiring them to work 
for an additional 2 weeks, we
re neither expected nor ini-tially denied. Further, unlike 
the typical case, these bene-fits were not designed to ﬁremedy the very grievances 
which gave rise to the union interestﬂ
13 and thereby un-
dercut the unionization effort. Indeed, the benefits that 
the Respondent granted were rather peripheral to em-
ployees™ terms and conditions of employment, as they 
were applicable only when employees resigned their em-
ployment. Moreover, in 
America™s Best Quality Coat-
ings, 
the 
Gissel bargaining order was justified by the 
discharge of 3 leading union adherents and the layoff of 
21 other employees. No comparable violations are pre-
sent here.  
In granting the bargaining order, the judge also relied 
on the Respondent™s solicitation of grievances and prom-

ise to remedy them. He found that these actions by the 
Respondent were similar to the employer conduct in 
As-tro Printing Services
, 300 NLRB 1028 (1990), and 
Tele-dyne Dental Products Corp
., 210 NLRB 435 (1974), 
where Gissel bargaining orders were issued, and that the 
rationale of those cases justified a bargaining order here. 
In those cases, the employers not only solicited employ-
ees™ grievances, they also agreed to specific demands of 
the employees. In the presen
t case, however, while the Respondent solicited grievances and impliedly promised 
to remedy them, it did not promise, orally or in writing, 
any specific benefit improvements. 
In Astro Printing
, after soliciting a list of grievances 
from the employees, the employer signed and gave to the 
                                                          
 12 ﬁHallmarkﬂ violations are unfai
r labor practices that the Board finds especially significant in evaluating the long-term effects of em-
ployer misconduct on employee free choice. See 
NLRB v. Jamaica Towing, Inc
., 632 F.2d 208, 212 (2d Cir. 1980); 
Garvey Marine, Inc., 328 NLRB 991, 994 (1999); 
General Fabricators Corp
., 328 NLRB 
1114 fn. 7 (1999). 
13 NLRB v. Jamaica Towing, Inc
., supra at 213. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302employees a document promising specific and wide-
ranging benefits, including a 6-percent raise on March 1; 
annual cost-of-living increases; merit increases pursuant 
to an annual review; increased health and sick leave 
benefits, vacation, paid holidays, and paid personal days; 
payment of accumulated vacation pay on termination; 
and 30 days™ notice prior to any future changes in poli-

cies. On receiving this document, the employees re-
quested the union to cancel the election petition. In 
Tele-dyne, the plant manager obtained a list of the employees™ 
specific wishes, including a pay increase, told them that 
it would have to be approved 
by headquarters, and later 
returned and told them that the list had been approved. 

The employees thereafter told
 the union that they had 
gotten what they wanted and they did not want the union 
any more. Thus, the employers™ actions in 
Astro Printing
 and Teledyne
 undermined the unionization efforts in 
those cases in a direct and specific way, while the Re-spondent™s implicit promise here to remedy grievances in 
this case was amorphous and unspecified. Accordingly, 
we find the judge™s reliance on those cases to be mis-
placed.14Our dissenting colleague also cites as a hallmark viola-
tion the Respondent™s threatening employees with dis-

charge. Three such threats were made, all by Supervisor 
Pernell. The threats were made
 in statements to individ-
ual employees, not in a speech to a large group. More-
over, one of the statements, which contained the most 
direct threat, was made outside of work hours and at a 
time when Pernell was visibl
y inebriated. Under these 
circumstances, we do not find 
that these threats, even coupled with the other violations that the Respondent 

committed, have such a lasting inhibitive effect on a sub-
stantial portion of the work force that they would pre-
clude the possibility of a fair rerun election. Indeed, the 

threats were of such limited impact that the judge did not 
rely on them as hallmark violations in justifying his bar-
gaining order. 
Based on the foregoing, we cannot conclude that in 
this case ﬁthe possibility of erasing the effects of past 
practices and of ensuring a fair
 election (or a fair rerun) 
by the use of traditional remedies, though present, is 
slight and that employee sentiment once expressed 
through cards would, on balance, be better protected by a 
bargaining order.ﬂ 
Gissel, 395 U.S. at 614-615. We shall 
therefore use the Board™s tr
aditional remedies for the 
Respondent™s unfair labor practices.
15 We leave the ques-
                                                          
                                                                                             
14 Cf. Aqua Cool
, 332 NLRB 95 (2000) (
Gissel bargaining order not 
warranted where, among other violations, employer unlawfully solic-
ited grievances and promised to remedy them). 
15 Consistent with our finding that a 
Gissel bargaining order is not 
warranted here, we reverse the j
udge™s findings that the Respondent 
tion concerning the Union™s representation of the Re-
spondent™s unit employees to be resolved by the pre-
ferred method of a second Board election. 
Having decided that a 
Gissel bargaining order was 
necessary, the judge did not rule on the Union™s objec-

tions to the election in Case 11ŒRCŒ6322. The Union™s 
objections parallel certain unfair labor practice allega-
tions with respect to events
 occurring during the critical 
preelection period. With respect to those allegations, we 

have affirmed the judge™s findings that the Respondent 

violated Section 8(a)(1) by soliciting and promising to 
remedy grievances if the employees would cause the 
Union to withdraw a petition for a Board election and 
would otherwise cease their s
upport for the Union and by polling employees to determine whether they would 
cause the Union to withdraw its petition for a Board elec-
tion. Conduct violative of Section 8(a)(1) is a fortiori 
conduct which interferes with employee free choice in an 
election. See Dal-Tex Optical Co
., 137 NLRB 1782 
(1962). We therefore sustain the Union™s objections to 

this misconduct, and we shall set aside the election on 
that basis. ORDER The National Labor Relations Board orders that the 
Respondent, Wake Electric Membership Corp., Wake 
Forest, North Carolina, its 
officers, agents, successors, and assigns, shall  
1.  Cease and desist from 
(a) Soliciting and promising to remedy grievances if 
the employees would cause the Union to withdraw a peti-
tion for a Board election and would otherwise cease their support for the Union. 
(b) Promising employees benefits if they ceased their 
support for the Union. 
(c) Polling its employees to determine whether they 
would cause the Union to withdraw its petition for a 
Board election. (d) Telling employees that their union activities would 
damage their relationship with other electric cooperatives 
and cause the latter to discontinue helping employees 
during emergency situations. 
 violated Sec. 8(a)(5) by failing a
nd refusing on February 18 to recog-
nize and bargain collectively with the Union as the representative of the 
unit employees and by unilaterally changing its policy concerning 
acceleration of resignation dates and granting severance pay on March 
24, ﬁbecause at that time the Respondent was not obligated to bargain 
with the Union.ﬂ 
Fiber Glass Systems, 278 NLRB 1255, 1256 (1986). 
See also Beverly California Corp
., 326 NLRB 232 fn. 17 (1998). Addi-
tionally, in view of our rejection 
of the bargaining order remedy, we 
dismiss as moot the Respondent™s motion to reopen the record to ad-
duce evidence concerning an alleged ch
ange in composition of its work 
force. 
 WAKE ELECTRIC MEMBERSHIP CORP. 303(e) Threatening the employees
 with unspecified repri-
sals if the Union won the election. 
(f) Threatening employees w
ith discharge because of 
their union activities. 
(g) Accelerating the resigna
tion dates of employees 
and granting them severance packages in order to deter 
them from voting in a Board election and because of 
their union activities. 
(h) Creating an impression of surveillance of union ac-
tivities.  
(i) Telling employees that it would be futile to select 
the Union as their collective-bargaining representative. (j) Assaulting employees becau
se they engage in union activities. 
(k) In any other manner interfe
ring with, restraining, or 
coercing its employees in the 
exercise of their rights un-der Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facilities in Wake Forest, Zebulon, Oxford, Louis-

burg, and Youngsville, North Carolina, copies of the 
attached notice marked ﬁAppendix A.ﬂ
16  Copies of the 
notice on forms provided by the Regional Director for 
Region 11, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Respon-
dent at its facilities located at Wake Forest, Zebulon, 

Oxford, Louisburg, and Youngsville, North Carolina, 
immediately upon receipt a
nd maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are 
not altered, defaced, or cov-ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 

out of business or closed any of the facilities involved in 
thee proceedings, Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since March 16, 1999. 
(b) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED 
that the proceeding in Case 11ŒRCŒ6322 be severed and re
manded to the Regional 
                                                          
                                                           
16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Director for Region 11 for further action consistent with 
this decision. 
 MEMBER LIEBMAN, dissenting in part. 
Unlike my colleagues, I agree with the judge that the 
nature and extent of the Respondent™s unfair labor prac-

tices warrant the imposition of an affirmative bargaining 
order.  See NLRB v. Gissel Packing Co., 395 U.S. 575 
(1969). Those unfair labor practices included three sepa-

rate threats to discharge employees for engaging in union 
activities, as well as granting significant benefits to em-
ployees shortly before the el
ection. Such actions are con-sidered ﬁhallmarkﬂ violations of Section 8(a)(1), which 

will normally support the issuance of a bargaining order.  
See, e.g., Garvey Marine, Inc., 328 NLRB 991, 994 
(1999), enfd. 245 F.3d 819 (D.C. Cir. 2001); 
America™s Best Quality Coatings Corp.
, 313 NLRB 470, 472 
(1993), enfd. 44 F.3d 516 (7th Cir. 1995), cert. denied 

515 U.S. 1158 (1995); 
NLRB v. Jamaica Towing, 632 F.2d 208, 212Œ213 (2d Cir. 1980).   
And these were not the only violations of the Act.  Far 
from it: they were accompanied by a drumbeat of other 
unlawful actions, some of which were committed by high 
management officials and were 
directed at nearly all em-
ployees. Those included soliciting and promising to rem-
edy grievances, promising benefits if the employees re-
jected the Union, polling employees to determine 

whether they would cause the Union to withdraw its rep-
resentation petition, telling employees that it would be 
futile to select the Union, threatening employees with 
unspecified reprisals and with
 the loss of assistance from 
other electric cooperatives if they supported the Union, 

creating the impression that employees™ union activities 
were under surveillance, a
nd accelerating the resignation dates of four employees to keep them from voting in the 
election.  In uttering one of the discharge threats, Super-
visor Charles Pernell even assaulted employee Jeffery 
Garrett in Garrett™s own home, and punched a hole in the 
wall of Garrett™s bedroom.
1  Nor did the unlawful con-
duct end with the election: Pe
rnell threatened employees 
with discharge even after th
e election, thus demonstrat-
ing a likelihood that the Respondent would continue to 
violate the Act in the future in order to keep the Union 
out.  See 
Garvey Marine, 328 NLRB at 995; 
America™s Best Quality Coatings Corp.
, 313 NLRB at 472. 
In these circumstances, and for the reasons discussed 
by the judge, I find it unlikely that the effects of the Re-
spondent™s unlawful conduct can be erased by the use of 
 1 I am not at all persuaded by the majority™s contention that this con-
duct was somehow less serious, or its 
coercive effects less long lasting, 
because it took place outside of working hours when Pernell was ap-
parently drunk. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 304traditional remedies and that a fair rerun election could be held. Gissel, supra, 395 U.S. at 614Œ615.  Accord-ingly, I would adopt the judge™s recommended bargain-ing order.  I would also affirm his finding that the Re-spondent violated Section 8(a)(5) by refusing to bargain with the Union and by making unilateral changes in the unit employees™ terms and conditions of employment.  I therefore respectfully dissent. APPENDIX A NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT solicit and promise to remedy grievances if our employees cause, Local Union 553 of the Interna-tional Brotherhood of Electrical Workers, AFL-CIO, CLC, the Union, to withdraw a petition for a Board elec-tion and otherwise cease supporting the Union. WE WILL NOT promise our employees benefits if they cease their support of the Union. WE WILL NOT poll our employees to determine whether they will cause the Union to withdraw a petition for a Board election. WE WILL NOT tell our employees that their union activi-ties will damage their relationships with other electric cooperatives and cause the latter to discontinue helping employees during emergency situations. WE WILL NOT threaten our employees with unspecified reprisals if the Union wins an election. WE WILL NOT threaten our employees with discharge because of their union activities. WE WILL NOT accelerate the resignation dates of our employees and grant them severance packages in order to deter them from voting in a Board election and because of their union activities. WE WILL NOT create an impression of surveillance of our employees™ union activities. WE WILL NOT tell our employees that it would be futile to select the Union as their collective-bargaining repre-sentative. WE WILL NOT assault our employees because they en-gage in union activities. WE WILL NOT in any other manner interfere with, co-erce, or restrain our employees in the exercise of their rights under Section 7 of the Act. WAKE ELECTRIC MEMBERSHIP CORP.   Jane North, Esq., for the General Counsel. W. Britton Smith Jr., Esq. and Aaron M. Christensen, Esq. (Smith & Christensen), for the Respondent. S. Eugene Ruff, International Representative, for the Charging Party. DECISION STATEMENT OF THE CASE HOWARD I. GROSSMAN, Administrative Law Judge.  The charge in Case 11ŒCAŒl8297 was filed on March 23,1 l999 by Local Union 553 of the International Brotherhood of Electrical Workers, AFLŒCIO, CLC (the Union), and an amended charge on May 28, l999.  Complaint issued on July 30, l999, and al-leges that Wake Electric Membership Corp. (Respondent, or the Company) solicited and promised to remedy grievances in order to discourage union activities, promised its employees that it would remedy grievances if they ceased their support for the Union, promised its employees benefits if they ceased their support for the Union, polled its employees concerning their support for the Union, advised its employees that their activities on behalf of the Union damaged their working relationships with other nonunion electric cooperatives, advised its employ-ees that they would lose the help of other electric cooperatives during emergency situations if they engaged in activities on behalf of the Union, threatened its employees with loss of bene-fits if they engaged in activities on behalf of the Union, made threats of unspecified reprisals if employees voted for the Un-ion, advised its employees that it would be futile to select the Union as their collective-bargaining representative, and threat-ened its employees with termination because of their activities on behalf of the Union,Šall in violation of Section 8(a)(1) of the Act. The complaint also alleges that Respondent accelerated the resignation dates of Scott Abbott, Anthony E. Brogden, Keith Browning, and Vaden Kearney because they joined or assisted the Union, and engaged in other concerted activitiesŠin viola-tion of Section 8(a)(3) and (l) of the Act. Finally, the complaint allege that Respondent violated Sec-tion 8(a)(5) of the Act by refusing to recognize and bargain collectively with the Union, and by unilaterally changing its policy concerning acceleration of resignation dates, and the granting of severance pay. The complaint further alleges that the foregoing unfair labor practices are so serious that the possibility of erasing their ef-                                                           1 All dates are in 1999 unless otherwise stated.  WAKE ELECTRIC MEMBERSHIP CORP. 305fects by conducting a fair election is slight, and that the expres-
sion of the employees™ sentiments
 in the authorization cards 
should be protected by issuance of a bargaining order. 
Pursuant to a Stipulated Election Agreement approved on 
March 3, a secret-ballot election was held on March 31 in a unit 
which the pleadings establish as appropriate for the purposes of 
collective bargaining.2  The tally of ballots showed 8 votes for 
the Union, 18 against it, and 4 challenged ballots.  Respondent 
filed timely objections to the elec
tion, and an order consolidat-ing cases and directing a hearing issued on July 30.
3A hearing on these matters was 
conducted before me in Wake Forest, North Carolina, on Sept
ember 27, 28, and 29, 1999.  
Thereafter, the General Counsel and Respondent filed briefs.  
Based upon all the evidence of record, including my observation 
of the demeanor of the witnesses, I make the following FINDINGS OF FACT I.  JURISDICTION
 Respondent is a North Carolina corporation with a principal place of business located at Wake Forest, North Carolina, and 
additional facilities located at Zebulon, Oxford, Louisburg, and 
Youngsville, North Carolina, where it is engaged in distribution 
and retail sale of electric power and energy to members/con-
sumers.  During the l2 months preceding issuance of the com-
plaint, Respondent purchased and received at its Wake Forest, 
North Carolina place of business, goods and materials valued in 
excess of $50,000 directly from 
points outside the State of North Carolina, and derived revenues in excess of $250,000.  
Respondent is an employer e
ngaged in commerce within the meaning of Section 2(6) and (7) of the Act.  The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. II.  THE EMPLOYEE SIGNING OF AUTHORIZATION CARDS; THE UNION™S DEMAND FOR RECOGNITION A meeting of certain of Respondent™s employees was held on 
February 13 in a motel, and was 
conducted by S. Eugene Ruff, an 
International representative.  He distributed union authorization 
cards, which provided that the signatory authorized the local 
union of IBEW to represent him in collective bargaining with his 
Employer.  Ruff repeated the language set forth on the cards and 
their purposeŠto enable the Union to bargain with the Employer.  
He stated that it was the Union™s policy to attempt to get authori-
zation cards signed by 65 percent 
of the employees.  The Interna-
tional representative told the employees that, after the Union had 
obtained authorization cards from a majority of the employees, it 
would ask the employer to r
ecognize it as the employees™ bar-
gaining representative.  Some 
employees asked what would hap-
                                                          
                                                           
2 All fullŒtime construction and maintenance employees including 
Apprentice Linemen, Journeymen Li
nemen, Meter Readers, the Lead 
Meter Reader, Crew Leaders, Servicemen, Warehousemen, partŒtime 
Warehousemen, the Garage Coordina
tor, and RightŒofŒWay  techni-
cians, employed by Respondent at its Wake Forest, Zebulon, Oxford, 
Louisburg, and Youngsville, North Carolina facilities, but excluding 
Member Services Department employees, Engineering Department 
employees, office clerical employees, and guards, professional employ-
ees, and supervisors as defined in the Act. 
3 GC Exh. 1(g). 
pen if the Company did not recognize the Union.  Ruff replied 
that, in such event, the Union would be forced to file a petition 
with the Board. Prior to the election, employees signed 13 authorization 
cards on February 13, 1 on Februa
ry 15, 3 on February 16, and 
1 on February 17, a total of 18 employees.
4   The cards stated 
that the signatory authorized the Union to represent him in 
collective bargaining, and made no reference to a Board elec-
tion.  I conclude that International Representative Ruff™s state-
ment to employees, that he would be forced to file a petition for 
an election if Respondent failed to recognize the Union, did not affect the validity of the cards.  
NLRB v. Gissell Packing Co., 
395 U.S. 575, 584 (1969) (card is to be counted unless em-

ployee was told that it would be used 
solely for the purpose of obtaining an election);  Cumberland Shoe Corp., 144 NLRB 1268 (1963), enfd. 351 F.2d 917 (6th Cir. 1965); 
DTR Indus-tries, 311 NLRB 833, 838 (1993). There were 32 employees in the unit on February 18, and 31 
on February 19, and for the next 4 payroll periods.
5 I conclude that a majority of the employees in the appropriate unit had 
signed valid authorization cards by February 17. 
The Union sent Respondent a letter dated February 18 in 
which it asserted that it represented a majority of the employees 
in the unit, and that it was prepared to prove this.  In the letter, the Union requested a meeting for the purpose of establishing 
its claim and scheduling negotiations for a collective-bargain-
ing agreement.
6  By letter dated Febr
uary 24, Respondent de-
clined, on the asserted grounds that it was not convinced that 
the Union represented an uncoerced majority in the unit.
7  This 
letter also asserts that the Company had received a faxed copy 

of a petition by the Union to the Board dated February 18. 
III.  THE COMPANY™S SOLICITATION OF EMPLOYEE CONCERNS A.  Summary of the Evidence 
Operations Manager Don King testified that an employee 
told him about the authorization card signing.  The company 

executives held numerous conferences about this, and hired a 
consulting firm.  General Manager James Mangum and Opera-
tions Manager Phillip Price testified that identifying employee 
concerns was a major objective.  
King further testified that employee Eddie Peoples told him 
that some employees had questi
ons about the Union, and asked 
whether a meeting with the empl
oyees could be arranged.  Peo-
ples corroborated this testimony. 
 King then held a meeting of employees on February 16 in th
e operations center. Two super-
visors accompanied him. According to employee Jeffery 
Garrett, King asked whether an
y employees had grievances 
against the Company, and, if so, they should be stated.  In re-
sponse, the employees stated 
concerns about the number of contractors compared to employees, wage rates, insurance, and 

sick leave.  The meeting  lasted until 2:30 p.m., during which 
time the Company purchased a pizza lunch for the employees.  
 4 GC Exhs. 3, 4, 8, 9, 11, 13Œ20. 
5 Jt. Exh. 1.  The parties agreed to
 the exclusion of certain employees 
whose names on the exhibit have been lined out. 
6 GC Exh. 23. 
7 GC Exh. 24. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 306According to Garrett, King said that he would take these mat-
ters to ﬁmanagement,ﬂ and that he was confident that the Com-
pany would ﬁwork withﬂ the em
ployees on the grievances.  
Employee Duke Holmes and former employee Anthony Brog-
den corroborated this testimony. 
 King testified that he wrote down the employees™ comments, but
 told employees that he 
could not make any promises. 
King held another meeting the following morning, February 
17.  Employee Garrett testified 
that King informed employees 
that he had spent 3 hours with 
ﬁmanagement,ﬂ its consultants, and attorneys, and that he was confident that the Company would 
ﬁwork withﬂ the men, but that its hands were tied because of the 
ﬁUnion vote.ﬂ If the employees would give the Company 6 
months to ﬁwork out their grieva
nces,ﬂ after 6 months the em-
ployees could vote on the Union if the Company did not satisfy 

employee concerns.  Former 
employee Anthony Brogden and 
employee Duke Holmes corrobor
ated this testimony.   
King gave contradictory testimony
 on this subject.  On cross-examination, he testified that, 
in response to an employee ques-
tion, he answered that the only way employees could receive 
benefits ﬁsoonerﬂ was for them to cause the Union to withdraw the petition.  On redirect examination, he denied that he ﬁprom-
isedﬂ anything if the employees
 would withdraw the petitionŠan employee asked how the petition could be withdrawn, and 

King said he did not know, but told them that they would have 
to ﬁinitiateﬂ the request to the Union to withdraw the petition. 
ﬁIt was their call.ﬂ On re-cross-examination, King denied that 
he had previously testified th
at the only way employees could 
get benefits ﬁsoonerﬂ was to have the petition withdrawn. King held another meeting of employees on the afternoon of 
February 17.  Employee Garrett testified that King asked the 
employees to give the Company ﬁanother chance.ﬂ  If so, King 
was confident that the Company would ﬁwork it out.ﬂ  The only 
way that employees could receive benefits earlier was to cause 
the Union to withdraw the petition.  King™s testimony does not 
indicate that two meetings were held on February 17. 
Operations Manager Phil Price held a meeting of employees 
in the conference room on the morning of February 19.  Em-
ployee Russell Smith testified that Price said that he had been 
asked whether the employees coul
d benefit from the grievances they had presented.  The only way this could be done, Price 
stated, was to have the employees vote to ask the Union to 
withdraw the petition; he recommended that the Union do so.  
Former employee Anthony Brogden affirmed that Price said the 
employees could hold a ﬁpolling 
or voteﬂ to see whether ﬁwe 
could put it off for 6 months.ﬂ
  This testimony was corrobo-
rated by employee Duke Holmes. 
Price agreed that he spoke to the employees in response to a 
prior employee question about speeding up the process.  He 
also agreed that crew leader Larry Mishue asked him whether 
the employees could meet for awh
ile and that he consented.  
Mishue contended that there was a brief meeting of employees 
on whether the election should be postponed.  Price was not in 
the room at the beginning of the meeting.  I conclude that 

Mishue separately asked Price 
whether there could be an em-
ployee meeting, and that Price consented. 
Mishue testified that there was then a brief 15-minute meet-
ing of employees in which he spoke in favor of voting to give 
the Company another 6 months.  He then asserted that nobody 

knew how he voted.  He was concerned that other members of 
the unit (meter readers) were not present, and asked Price 

whether they could be brought over to the conference room.  
Price agreed, and caused the meter readers™ supervisor to send 
them from a distance of several miles, using company vehicles.  
According to Russell Smith, Mishue said, ﬁWe could vote on 
this now.ﬂ  Price then stated, ﬁWell, let™s get some pads. I™ll get 
you all some pads and you all do what you™ve got to do and I 
am going to leave the room.ﬂ  Price brought in some pads, ac-
cording to Smith. 
Mishue then conducted a poll by having the employees write 
on a piece of paper their decision on whether to postpone the 
election.  Mishue asked Duke Ho
lmes to assist him.  ﬁI guess 
since I was not for the union,ﬂ Mi
shue testified, ﬁI wanted someone that was for the Union so it would be on an equal basis.ﬂ  Holmes called out the votes on the slips of paper, and 
Mishue recorded them.  The result was 14  votes for postponing 

the Board election, and 11 opposed to the postponement.  These 
events took place during working time.  Mishue reported the 
results to Price, and, the next day, reported the events to the 
union representative.  The petition was not withdrawn. B.  Factual and Legal Conclusions I credit Garrett™s corroborated testimony that Don King at 
the first meeting solicited employees to state their grievances, 
and, after receiving them, told the employees that he was confi-
dent that the Company would 
ﬁwork withﬂ them on these mat-
ters.  Garrett was a believable w
itnessŠhis status as a current 
employee of Respondent enhances his credibility under current 
Board law, as does his position as a crew chief.  Duke Holmes 
was also a current employee and 
was equally believable, while 
Anthony Brogden, as a former 
employee was an impartial wit-
ness.  Although King contended that he did not make any 

promises, he did not explicitly deny the testimony of the Gen-
eral Counsel™s witnesses. I credit the testimony of the 
General Counsel™s witnesses 
that, on February 17, King told the employees that, after con-
sulting with the Company™s managers, he was confident that 
the Company could ﬁwork it out,ﬂ that the employees should 
give the Company another chance, that the Company™s hands 
were tied because of the ﬁUnion vote,ﬂ and that the only way 
the employees could get benefits earlier was to cause the Union 
to withdraw the petition.  If the Company did not satisfy the 
employees™ concerns within 6 
months, the employees could 
have a Board election at that time.  Although King may have 

said that he was not making any ﬁpromises,ﬂ this was mere 
verbiage, in light of his request that the employees give the 

Company ﬁanother chance,ﬂ and his averment that the Com-
pany would ﬁwork withﬂ the employees.  King™s contradictory 
testimony on whether he told employees that they could receive 
earlier benefits by causing the Union to withdraw the petition 
inspires little confidence in him as a witness.  On similar facts 
the Board has concluded that an employer™s solicitation of 
grievances contained an implicit promise to correct them, viola-
tive of Section 8(a)(1), despite asserted denials of promises. Kinney Drugs, 314 NLRB 296, 298Œ299 (1994); 
Noah™s New York Bagels
, 324 NLRB 266 (1997). The Board has found that 
 WAKE ELECTRIC MEMBERSHIP CORP. 307the employer violated the Act when it ﬁpresented the employees 
with a choice between their union support and a quick, favor-
able resolution of their grievances.ﬂ  Carpenters Health & Wel-
fare Fund, 327 NLRB 262, 263 (1998).  I make the same con-clusion herein. It is clear from Price™s admission that he spoke to employees 
on February 19.  I credit the testimony of the General Counsel™s 
witnesses that Price told them that the only way they could 
resolve the grievances they had presented was to ask the Union 
to withdraw the petition.  He told
 the employees that they could 
hold a ﬁpolling or voteﬂ on whether to do so.  When Mishue 

said that the vote should take place immediately, Price provided 
notepads on which the votes could be recorded, and caused 
other members of the bargaining unit to be brought to the meet-
ing with company vehicles.  
These events took place during 
working time on company property. 
Price then left the room, and Mishue conducted the polling.  
This sequence of events, which Price had started and which Mishue was continuing, could r
easonably have been interpreted 
by employees as meaning that Pr
ice and Mishue were acting in 
concert, and that Mishue was ac
ting on Price™s behalf.  Price™s leaving the room while the vote was being conducted could 
only have meant that he was leavi
ng Mishue in charge of events 
which he wished to take place. 
 Mishue thus had apparent au-
thority to conduct the poll.  I conclude that Mishue was an 
agent of Respondent for this purpose. 
Shen Automotive Dealer-
ship Group, 321 NLRB 586, 593 (1996); Zimmerman Plumbing Co., 325 NLRB 106 (1997). I do not credit Mishue™s testimony that the employees did 
not know how he voted, as this contradicts his prior testimony 
that he told employees they 
should vote to give the Company 
another 6 months.  Mishue was an observer for the Company 
during the election. The polling which took place was thus conducted by a com-
pany agent whose opinion that the election should be postponed 
was known to employees.  The Board has stated that employer 
polling of employees will be violative of Section 8(a)(1) unless 
the purpose of the poll is to determine the truth of the Union™s 
claim of majority status, this purpose is communicated to em-
ployees, assurances against reprisal are given, the employees 
are polled by secret ballot, and the employer has not engaged in 
unfair labor practices or otherwise created a coercive atmos-
phere. Struksnes Construction Co., 165 NLRB 1062 (1967).  
The purpose of the polling in this
 case was not to determine the 
truth of the Union™s claim of majority statusŠthe Company 
rejected the Union™s offer to prove this.  The purpose was to 
postpone the Board election.  No assurances against reprisal were given.  The polling descri
bed above can scarcely be char-
acterized as one conducted by secret ballot, and the Board has 

rejected an employer™s reliance on a poll because of failure to 
meet this requirement. Lou™s Produce, 308 NLRB 1194, 1195 
fn. 6 (1992).  Finally, contrary to the 
Struksnes rules, Respon-dent engaged in the unlawful solicitation of grievances from 
employees.  I conclude that Re
spondent violated Section 8(a) (1) by conducting this poll.  
IV  ALLEGED THREAT OF TERMINATION BY BRENDA HARRISON A.  Summary of the Evidence 
The complaint alleges that Brenda Harrison was a billing su-
pervisor, and that she was a supervisor and an agent of the 

Company.  It further alleges that she threatened an employee 
with termination because of his union activities.  The answer 
denies these allegations. Duke Holmes testified that he entered Respondent™s office in 
late February to check on a workers™ compensation claim.  On 
the way out, he stopped to talk w
ith Brenda Harrison, whom he 
understood to be ﬁsome kind of s
upervisorﬂ dealing with ﬁcol-lections or something to that 
order.ﬂ  Harrison™s office was a 
small eight by ten office in the collections department.  There 
was no one else in the office.  Holmes testified that Harrison 
told him that there had been a meeting of the department heads that morning to discuss the union movement, that they knew 
who was responsible, and that th
ey were going to be fired.  
Harrison added that she was speaking to Holmes ﬁas a friend,ﬂ 
and that she hoped he knew what 
he was doing, because he was going to be fired.  Harrison did not testify. 
Respondent™s documents show that Harrison was a secretary 
in the engineering and operations department in 1995.
8  By 
1996 she was the Company™s ﬁCustomer Accounting Supervi-
sor,ﬂ and a customer was informed of this fact.
9  A review of her functions in this position shows that she makes sure that 

billing is done on time, collections received, and payments 
made.  She ﬁworks closelyﬂ 
with the billing supervisor.10  Har-
rison also performs statistical and scheduling functions.11B.  Factual and Legal Conclusions It is obvious that Harrison™s st
atement to Holmes would be unlawful if it may be attributed to Respondent.  Counsel for the 
General Counsel concedes that ﬁthere is no record evidence that 
Harrison actually possesses or exercises any of the statutory 
indicia of supervisory status.ﬂ
12  She nonetheless argues that 
ﬁRespondent cloaked Harrison with apparent authority by des-
ignating her a supervisor and by holding her out to employees 
as a supervisor, as evidenced
 by the memorandum announcing 
her appointment, and by identifying her to the public as one of 
Wake™s supervisors.ﬂ13The Board has stated: ﬁIt is well settled that possession of the 
title of supervisor does not in itself confer supervisory status 
under the Act (authority cited).ﬂ 
Hallandale Rehabilitation Center, 313 NLRB 835, 836 (1994).  In 
Jordan Marsh Stores Corp., 317 NLRB 460 (1995), the employee in question had the 
title ﬁstock supervisor.ﬂ  She was hourly paid at a rate 50-
percent higher than other stock associates.  She made work 
assignments and schedules, and 
selected employees for over-
time work.  She wrote up records of personnel interviews that 
would go into the employee™s personnel file ﬁlike a little bit of 
a warning.ﬂ  She attended regular meetings of department su-                                                          
 8 GC Exh. 25, p. 7. 
9 Id. at 5.   
10 Id. at 2. 
11 Id. at 4. 
12 GC Br. p. 23. 
13 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308pervisors.  Nonetheless, the Board agreed with the judge™s con-
clusion that this employee did not exercise any authority that 
was more than routine, and that there was no evidence that she 
possessed any of the statutory indi
cia of supervisory status (id. 
p. 467). In the case at bar, the evidence shows that Harrison per-
formed administrative and financial services.  It does not show 
any regular interaction with em
ployees concerning their duties 
and responsibilities.  The fact that the public was informed that 
Harrison™s work included handling complaints from customers 
does not evidence supervisory 
authority over employees.  I 
conclude that Harrison was not 
a supervisor, and I shall rec-ommend that this alle
gation be dismissed. V.  ALLEGED PROMISE BY HUMAN RESOURCES ADMINISTRATOR FAYE BRIDGES TO REMEDY EMPLOYEE GRIEVANCES IF THEY WOULD CEASE SUPPORTING THE UNION
 A.  Summary of the Evidence 
The complaint alleges and the answer denies that Human Re-
sources Administrator Faye Bri
dges was a supervisor and an 

agent of Respondent, and that 
she promised employees that 
Respondent would remedy grieva
nces if the employees ceased 
their support for the Union. Former employee Russell Smith was hired by Respondent in 
late February.  In early March,
 Operations Manager Price intro-duced him to Faye Bridges, w
ho had some documents to give him pertaining to insurance.  Russell met with her in the office of 
Right-of-Way Supervisor Ed Wheeler.  At the conclusion of 
these matters, Bridges told Russell that everybody was confused 
about the Union, but that she was certain that the Company 
would prevail, and the employees needed to give it one more 
chance to work out its differences with the employees.  Specifi-
cally, the employees needed to vote against the Union to give the 
Company a chance to correct its mistakes.  Bridges did not tes-
tify.  Russell™s testimony is uncontradicted and is credited. 
The remaining issue is whether Bridges™ statement may be 
attributed to Respondent.  Evidence of Bridges™ status may be 
found in company documents, a
nd the testimony of General 
Manager Mangum. The record includes a performance ap-
praisal of Bridges by the chief financial officer.  The document 
is relevant, not for the rating Bridges received (ﬁexcellentﬂ), but 
for the list of functions which 
she performed. These were as 
follows:  1.  Conducts recruitment program for vacant positions 
including advertising, screening and initial interviewing to 
assure an adequate pool of qualified applicants are ob-
tained for each position. 2.  Administers Performance Appraisal system. 
3.  Performs new employee orientation program, in-
cluding information of benefit programs, and conducts exit 
interviews as needed. 
4.  Assists Department Ma
nagers in arranging training programs, for both their Department and each employee, 
in order to assure a well trained work force in accordance 
with the Strategic Plan. 5.  Develops and maintains, in concert with Depart-ment Managers and Superv
isors, position specific docu-ments including position descri
ptions and job specifica-tions to conform with changing responsibilities and legal 
requirements (i.e. ADA). 
6.  Administers alcohol and drug testing program, in 
concert with the Director of Safety, to assure compliance 
with current DOT regulations and Wake EMC policy. 
7.  Administers the fringe benefit program including 
all enrollments, separations and changes. 8.  Establishes and maintains an employee communi-
cation program in order for 
employees to understand the 
programs available to them.
14 General Manager Mangum testif
ied about the ﬁscreeningﬂ process described above.  Bridges would select several appli-
cants as the best of a group, e.g
., out of 10 applicants she would select 3 as the best qualified.  The screening would then go to a 
department head, who would do the actual hiring.  Mangum 
testified that Bridges™ recommendations were followed ﬁgener-
ally,ﬂ but did not know the times when they were not followed.  
Mangum gave equivocal testimony on whether a ﬁscreeningﬂ 
constituted a ﬁrecommendation.ﬂ  He affirmed that Bridges was 

stating her opinion as to the three best candidates of the group 
of applicants, and that she made a ﬁjudgment call,ﬂ but con-
tended that there was a difference between a ﬁscreeningﬂ and a 
ﬁrecommendation.ﬂ  The difference 
was not explained.  If an applicant was rejected, Bridges sent notice of this fact to him.
15B.  Factual and Legal Conclusions Section 2(11) of the Act defines a supervisor as ﬁany indi-
vidual having authority, in the interest of the employer, to hire, 
transfer, suspend, lay off, reca
ll, promote, discharge, assign , reward, or discipline other employ
ees, or responsibly to direct 
them, or to adjust their grievances, or effectively to recommend 
such action, if in connection with the foregoing the exercise of 
such authority is not of a merely routine or clerical nature, but 
requires the use of independent judgment.ﬂ  It is well estab-
lished that the presence of any one of these ﬁindiciaﬂ is suffi-
cient to prove supervisory status.  
NLRB v. Edward G.
 Budd Mfg. Co., 169 F.2d 571, 576 (6th Cir. 1948), cert. denied 335 
U.S. 908 (1949). I find that Bridges™ screening of job applicants constituted a recommendation.  This is the only conclusion which can be 
reached from Mangum™s admission that Bridges made a judg-
ment call as to the best applicants out of a group.  There is no 
evidence that the department heads hired any applicants other 
than the ones selected by Bridges as the best, and Mangum 
agreed that the department heads generally followed Bridges™ 
recommendations.  The Board has held that hiring recommenda-
tions were made ﬁeffectivelyﬂ wh
en 75 percent were followed.  
JAMCO, 294 NLRB 896, 900 (1989).  Although Bridges rec-
ommended several candidates instead of one from a group, this 
was her recommendation, and it was generally followed. 
Bridges™ list of functions included administration of the per-formance appraisal system.  This necessarily means that 
Bridges evaluated employees or administered the process of 
their evaluation by others.  The Board has relied on one em-
                                                          
 14 GC Exh. 29. 
15 GC Exhs. 27, 28. 
 WAKE ELECTRIC MEMBERSHIP CORP. 309ployee™s evaluation of another as a factor to be considered in 
determining whether the former was a supervisor.  
Lab Glass Corp., 296 NLRB 348, 351 (1989); 
Impact Industries, 285 NLRB 5, 11 (1987). Bridges™ list of functions also shows that she conducted ﬁexit interviews.ﬂ  Although conducting an exit interview is not syn-
onymous with making a decision 
to terminate an employee, it 
usually includes an explanation of the reason for the decision. 
Bridges signed the Company™s response to a notice of a claim for 
employee benefits from the State unemployment insurance divi-
sion.  The printed form lists various explanations for the termina-
tion, including discharge due to inability to perform the work.
16I conclude that Bridges eff
ectively recommended the hiring 
of applicants and thus performed one of the functions of a su-
pervisor.  This conclusion is buttressed by her participation in 
the evaluation of employees, and her conduct of exit interviews.  
Accordingly, she was a supervisor within the meaning of Sec-
tion 2(11) of the Act, and an agent of the Company.  
Respondent argues that the stat
ements made by Bridges did 
not constitute a promise that the Company would remedy griev-
ances if the employees ceased 
supporting the UnionŠas alleged in the complaint.
17  As indicated, Bridges said that that the em-
ployees needed to give the Company one more chance so that 
they could work out the problems that they had created, and that 
the employees should vote against the Union to give the Com-
pany a chance to correct its mi
stakes.  The credited evidence 
shows that Operations Manager Don King told employees that 
the only way they could get earlier benefits was to cause the Un-
ion to withdraw its petition.  This statement was made prior to 
Smith™s conversation with Bridges.  King™s meaning was implicit 
in Bridges™ statements to Russell.
  Accordingly, I conclude that 
those statements constituted a prom
ise of earlier benefits if the employees would comply.  I therefore find that what Bridges said 

to Russell was violative of Section 8(a)(1) for the reasons set 
forth in section III of this decision. VI.  ALLEGED ASSAULT, THREATS, IMPRESSION OF SURVEILLANCE, SOLICITATION OF GRIEVANCES BY CHARLES PERNELL A.  Summary of the Evidence 
The complaint as amended alleges that General Foreman 
Charles Pernell, an admitted supervisor, assaulted an employee 
because he engaged in union ac
tivities, solicited and promised 
to remedy grievances in order to discourage union activities, 
threatened employees with termination because of their union 
activities, and created an impression of surveillance of union 
activities. Pernell and Jeffery Garrett were
 neighbors, and had social-
ized and exchanged favors.  On February 27, the Garretts were 

at home during the evening with their two children and two 
guests.  Pernell pulled up to 
the house, and Mrs. Garrett came to the door.  ﬁI™m here to see your fucking husband,ﬂ Pernell 
said to her.  He walked past her into the house.  Garrett™s 10-

year-old son approached him.  ﬁNot now,ﬂ Pernell said, picked 
up the boy and threw him on the hearth near the fireplace.  The 
                                                          
                                                           
16 GC Exh. 26.  Bridges checked
 the box entitled ﬁNo work avail-
able.ﬂ 17  R. Br. p. 4. 
boy started crying, and one of
 the guests comforted him.  
Garrett was in the bathroom adjoining the bedroom, and Pernell 
and Mrs. Garrett raced towards it.  Pernell entered the bath-
room,  He grabbed Garrett by th
e shoulders, pulled him towards the bed, and told Mrs. Garrett to get out.  The latter said she 
was going to call the police, but Garrett advised against it.  
Pernell  pushed Garrett down on the 
bed, and said that he had been to a meeting, and that Garrett and Duke Holmes were the 
head of the union movement.  ﬁYou™ve got to stop it,ﬂ he said.
18  Mrs. Garrett was standing in the foyer next to the bedroom 

door.  According to the credible testimony of both Garrett and 
his wife, Pernell said that Garrett, Duke Holmes, and Pernell 
himself were going to be fired, and that there was no way the 
employees could win an election.  Pernell clenched his fist and 
punched a hole in the sheetrock wall of the bedroom.  Pernell 
then said he was sorry, and th
at he was going home.  Garrett replied that Pernell had been drinking, and had no business 
driving.  Garrett then drove Pernell home.  General Manager Mangum testified that, in early March, he 
heard from Operations Manager Price that Pernell had gone to 
Garrett™s home and had engaged in an ﬁargument.ﬂ  Mangum 

assumed that it was about th
e Union.  Although Pernell™s conduct violated the ﬁdo™s and don™tsﬂ given to the Company 
by its consulting firm, Mangum 
took no action against Pernell 
at that time because it was just a ﬁrumor.ﬂ  In June, Pernell 
was promoted from general foreman to line superintendent.  
Mangum testified that, several days prior to his issuance of a 

memo to employees on Septem
ber 2, he learned from Re-spondent™s counsel that Mrs. Garrett intended to hold the 
Company accountable for Pernell™
s conduct.  In his Septem-ber 2 memo to employees, Mangum stated that the Company 
had ﬁa problem with a supervisor going to an employee™s 
home regarding Union activities.ﬂ  The supervisor was identi-
fied as Pernell
19  Mangum then suspended Pernell for a week 
without pay. 
Russell Smith was hired just pa
st mid-February.  In March 
about a week before the election, while he was still in proba-
tionary status, Smith was sitting in
 the supervisor™s office in the Youngsville plant talking to other employees about the Union.  
Pernell came around the corner, and said, ﬁYou might ought to think about your new hire.  Y
ou™re still under probation and we don™t really need a reason to get rid of you.ﬂ 
Pernell was asked on direct exam
ination whether he ever had a conversation about union activity with Russell Smith.  He 

replied affirmatively, and assert
ed that he apologized to Smith 
for hiring him while a union campaign was going on, because it 
was not ﬁfair.ﬂ  This answer, 
of course, does not relate to Smith™s testimony. 
Smith also testified about a conversation which he heard in 
the parking lot after the election, between Pernell and employee 
Eddie Peoples.  Although he did not see them, he recognized 
their voices.  Peoples said that
 Garrett and Holmes were taking 
the union loss ﬁpretty bad.ﬂ  Pernell replied that Garrett and 
Holmes should ﬁwatch themselves,ﬂ and that he would ﬁhate to  18 General Counsel™s motion to strike the word ﬁherﬂ in l. 22, p. 26, 
and insert in lieu thereof the word ﬁit,ﬂ is granted. 
19 GC Exh. 48. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310see them fired over bullshit like that.ﬂ  Pernell denied making 
any such statements. Peoples was called as a witness for Re-
spondent, but was not asked any 
questions about his conversa-tion with Pernell related by Smith. 
B.  Factual and Legal Conclusions Pernell™s statement to Garrett 
on February 27 that he was go-
ing to be fired because of his union activities was a threat 

which was violative of Section 8(a)(1).  His statement that he 
had been to a meeting, and that Garrett and Holmes were the 
leaders of the union campaign created an unlawful impression 
of surveillance of union activities, also violative of Section 8(a)(1). I credit Russell Smith™s testimony that, about a week before 
the election when the employees were discussing the Union, 
Pernell said that they had better think about their new hire.  
This was clearly a reference to Smith, who was then on proba-
tion.  Pernell™s further statement that Smith was on probation 
and that the Company did not really need any reason to get rid 

of him was a scarcely veiled unlawful threat of discharge.   
I also credit Smith™s uncontradicted testimony that, after the 
election, he heard Eddie Peoples tell Pernell that Garrett and Holmes were taking the Union™s defeat ﬁpretty bad.ﬂ  Pernell 
replied that Garrett and Homes should ﬁwatch themselves,ﬂ and 
that he would hate to see them fired over ﬁbullshit like that.ﬂ 
This again was a threat of disc
harge which was unlawful. It was coercive irrespective of Pernell™s intent and the fact that it was 
overheard by Smith.  
Frontier Hotel & Casino,
 323 NLRB 815, 816 (1997).20VII.  ALLEGED UNLAWFUL STATEMENTS BY
 GENERAL MANAGER MANGUM A.  Summary of the Evidence 
The complaint alleges that General Manager Mangum told 
employees that their union activities damaged their working 
relationships with other nonunion cooperatives, that they would 
lose the help of those cooperativ
es during emergency situations, 
and that they would lose benefits if they continued their union 
activities  Mangum also allegedly made threats of unspecified 
reprisals if employees voted for the Union, and said that it 
would be futile for the employees to elect the Union as their 
bargaining representative. Mangum made a speech to most of the members of the bar-
gaining unit on March 29, 2 days before the election.  The Gen-
                                                          
                                                           
20 The General Counsel argues that I should make an adverse infer-
ence based on the fact that Peoples did not deny Smith™s testimony.  
The Board has accepted the ﬁmissing witnessﬂ rule in 
Martin Luther King, Sr., Nursing Center
, 231 NLRB 15 fn. 1 (l977).
  Under that rule, 
ﬁwhere relevant evidence would properl
y be part of a case is within the control of the party whose interest
 it would be to produce it, and he 
fails to do so without satisfactory explanation, the (trier of fact) may 
draw an inference that 
such evidence would have been unfavorable to 
him.ﬂ 29 Am.Jur.2d § 178 (cited in Martin Luther King, supra).  In this 

case, Peoples was not missingŠhe 
was not questioned concerning the 
matter about which Smith had testif
ied.  General Counsel could not 
properly cross-examine him concerning a matter about which he had 

not testified.  I make no adverse ru
ling, and rely on Smith™s believable 
testimony. 
eral Counsel™s witnesses testifie
d that he said the employees 
would not see any benefits if there was a high vote for the Un-
ion, and that the fight had just begun,
21 that the other coopera-tives would not help Wake employees in times of emergency,
22 and that the other cooperatives would not permit their employ-
ees to train with Wake employees.
23  Mangum also told em-ployees that their vote could be
 used ﬁfor or against them.ﬂ24General manager Mangum testified that he communicated 
regularly with other electric cooperatives in the state.  Some-
time in March, he prepared a draft of a memo to all employees 
on the subject of Wake Electric™s relationships with other elec-
tric cooperatives.  It reads in part:  A number of employees have asked if the debate we are 
having about union representation will affect our relation-
ships with other North Carolina electric cooperatives. . . . In the past, we have bene
fited from our association with the other electric cooperatives in North Carolina.  We have worked together to create training programs for 
linemen and other employees.  
We have been asked to as-sist in storm restoration effo
rts at other cooperatives and we have asked for their assistance when we needed help.  I 
expect that we will continue 
to find these relationships ex-tremely valuable. 
If the past is an accurate guide, there will probably be 
electric cooperatives in North Carolina that will reduce or 
suspend their association with Wake Electric as a way to 
limit the contact between our employees and theirs.  The 
extent of this potential problem is difficult to determine 
because this is their choice and not ours.
25 Mangum testified on cross-examination that, at the time this 
draft was written, no other elect
ric cooperative had expressed any concern to him about the results of the union campaign.  
On March 28, he prepared a document entitled ﬁTalking 
Points.ﬂ It states that he had been asked to report the vote count 
at a statewide meeting, that every general manager in the state 
would be there, and that this was very important to them.  
ﬁThese working relationships have been very valuable for both 
Wake Electric and for our employees.  In my opinion, Wake 
Electric™s future relationship with the other electric coopera-
tives in the state may depend on the number of YES and NO 
votes . . . . If the Union were to win this election, as far as I™m 
concerned, the battle has just started.ﬂ 26Mangum denied the statements attributed to him at the 
March 29 meeting.  He asserted that he spoke from notes, con-
cerning the first paragraph of which he made ﬁcomments,ﬂ but 
that he read the second paragraph to the employees verbatim 
because it was ﬁvery important that (he) not say too much about 
this particular issue.ﬂ The second paragraph reads as follows:  21 Jeffery Garrett. 
22 Jeffery Garrett, Russell Smith, Duke Holmes, and Larry Missue 
gave similar testimony, but said that Mangum™s statements were made 
after the election.  This is contrary to the other evid
ence, is unlikely, and I do not credit it. 
23 Garrett, Holmes. 
24 Garrett, Holmes. 
25 GC Exh. 45. 
26 GC Exh. 56. 
 WAKE ELECTRIC MEMBERSHIP CORP. 311 The other electric cooperatives™ reaction to our vote is an is-
sue that we do not have a lot of control over.  It is well known, 
however, that all the other electri
c cooperatives in the state are union free.  Whether or not they would choose to reduce or 
suspend their association or working relationship with us over 
our union activity is unclear.  The extent of this potential 
problem is difficult to determine because this is their choice 
and not ours.  Their reaction, however, may be affected by the 
actual number of YES and NO votes.27 On cross-examination of Russell Smith, Respondent quoted 
the foregoing paragraph from Mangum™s notes, and asked whether Smith remembered it.  He replied that the notes were a 
ﬁwatered down version,ﬂ and that there was ﬁa lot left out.ﬂ  
Asked to identify what was left 
out, Smith replied that he could 
distinguish ﬁwhat™s fiction and wh
at™s fact.ﬂ  When Mangum was speaking about other cooperatives, he stated that they would not 
want to work with Wake Electric if it became unionized. 
B.  Factual and Legal Conclusions There is no evidence that the two documents Mangum pre-pared prior to his speech on March 29Šthe memo to employ-
ees and the ﬁTalking PointsﬂŠwere ever distributed to employ-
ees.  However, the language in them has similarities to the 
statements attributed to Mangum by the General Counsel™s 
witnesses at the March 29 meeti
ng. The memo asserts benefits 
from association with other electric cooperatives in the areas of 
employee training and storm restorati
on efforts.  It adds that the associations will probably reduce this cooperation as a method 
of limiting contact between their 
employees and those of Wake 
Electric.  The same prediction is stated as a possibility  in the 
ﬁTalking Points.ﬂ As Russell Smith put it, Mangum™s 
statements in the asserted ﬁverbatimﬂ portion of his speech were a ﬁwatered downﬂ version 
of what he actually said.  Even the asserted text notes that ﬁall the 
other electric cooperatives in the state are union free.ﬂ The cumu-
lative evidence from the General Counsel™s witnesses has more probative weight than Mangum™s careful tiptoeing between 
unlawful and merely arguable st
atements. Russell Smith gave a 
blunt characterization of the asserted verbatim textŠit was ﬁfic-

tion,ﬂ not ﬁfactﬂŠand Mangum told his employees that the other 
cooperatives would not work with Wake Electric if it became 
unionized. I so find. This meant that, in case of storms and other 
emergencies, Wake Electric empl
oyees could not rely on help 
from other electric cooperatives.  This would create onerous 
working conditions.  I take judicial notice of the fact that, only a 
short time prior to the opening of 
the hearing in this case, and 
only a few miles from the site of the hearing, North Carolina 
suffered a devastating storm and 
flooding.  I conclude that Man-gum™s statement violated Section 8(a)(1). 
I also credit the consistent and mutually corroborative testi-
mony of the General Counsel™s w
itnesses as to the other state-ments made by Mangum.  This evidence shows that Mangum 
told employees that they would not receive any benefits if there 
was a ﬁhigh voteﬂ for the Union, and that the fight had just 
begun.  In
 HarperCollins Publishers, 317 NLRB 168 (1995),                                                           
 27 R. Exh. 2. 
enfd. 79 F.3d 1324 (1996), the Board found with judicial ap-proval that an employer™s stat
ement that it intended to fight 
with every weapon at its dispos
al conveyed to employees the 
threat that it would use any means, including unlawful conduct, 
in order to defeat the Union.  In agreeing with the Board, the 
court relied upon the fact that the employer had made other 
unlawful threats.   
In this case, Respondent created an impression of surveillance 
of union activities, committed an assault upon a union sympa-
thizer, and threatened its employees with termination because of 
those activities (Pernell).  It threatened them with loss of coop-
eration from other electric comp
anies and consequent onerous working conditions.  It unlawfully solicited grievances from its 
employees, conducted an unlawful poll on whether the Union 
should discontinue its election efforts, and promised employees 
earlier resolution of their grievances if they would cause the Un-
ion to withdraw its petition for an election.  As I find hereinafter, 
it unlawfully accelerated the resignation dates of  four employees.  
I conclude that these actions, 
when combined with Mangums™ statement that a vote in favor of the Union would result in loss of 

benefits, and that the fight would continue, conveyed to employ-
ees the impression that Respondent™s unlawful conduct  would continue if the Union won.   The complaint also alleges that Mangum made threats of un-
specified reprisals if the Union won.  The credited evidence 
shows that Mangum said that 
the employees™ vote could be 
used for or against them.  I conc
lude that this conveyed to em-
ployees the message that a vote for the Union could be injuri-
ous to them in some unspecified way, and therefore constituted 
a threat of unspecified reprisals.  Considered in the context of 
Mangum™s statement that the employees would lose benefits if 
the Union won, this was equivalent to telling the employees 
that a vote for the Union was futile.  In the ﬁTalking Points,ﬂ 
Mangum wrote that if the Union won the election, the battle 
had just started.  Based on th
e similarity of Mangum™s written 
statements to those attributed to him by Garrett, and the latter™s 
trustworthiness as a witness, I credit Garrett™s testimony that, in 
his speech to the employees, Mangum said that there would not 

be any benefits if there was a ﬁhigh voteﬂ for the Union, and 
that the fight had just begun.  In Reno Hilton, 319 NLRB 1154 (1995), the employer wrote 
a memo to employees saying in part that the union would not 
benefit the employees, could hur
t them seriously, and might 
jeopardize their jobs (id. p. 1155). These statements were made 
in a context of other coercive conduct by the employer.  The 
Board evaluated this evidence as follows: 
 The coercive effect of Hughes™ memo is apparent when it is 
read against the backdrop of those unfair labor practices, 
which give both specificity and force to Hughes™ otherwise 
vague assertions that the Uni
on would not benefit employees, 
and might jeopardize their jobs.  We therefore find that Re-
spondent violated the Act in this respect . . . .  (id. p. 1155.)  Although the unlawful conduct committed by the employer 
in Reno Hilton is not precisely similar to that by Respondent 
herein, the coercive effect is equivalent. Mangum™s statement 
that the employees would not obt
ain any benefits if the Union 
won is the same as telling them
 that a union victory would be 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312futile.  This was emphasized by Mangum™s statement that, in 
such event, the fight would just
 begin.  I conclude that Man-gum™s statementsŠthat the employees would not receive any 
benefits if the Union won, that the fight would just begin, and 
that the employees™ vote could be
 used for or against themŠ
were violative of Section 8(a)(1). VIII.  THE ALLEGED ACCELERATION OF RESIGNATION DATES A.  Summary of the Evidence 
The complaint alleges that, on or about March 24, Respon-
dent violated Section 8(a)(3) by accelerating the resignation 
dates of four employees and by 
offering them a severance pack-
age, because of their union activities. Anthony Brogden, Scott Abbott,
 Keith Browning, and Vaden 
Kearney submitted resignations during the week of March 24.  
Kearney had been employed for 5 weeks.  Respondent™s cus-
tomary practice was to require 
resigning employees to work for 
two weeks after notice of resignation.  Immediately after the 
tendered resignations, Respondent offered the employees 2 
weeks of severance pay, and released them from any further 

work requirements.  The employees accepted.  This was the 
first time that Respondent had offered severance pay to an em-
ployee.  General Manager Mangum 
testified that he knew that 
Brogden, Abbott, and Browning 
were union supporters.  During the Board election on March 31, the ballots of Abbott and 

Browning were challenged. Mangum testified that the primary concern in offering the 
severance pay was ﬁone of safe
ty.ﬂ  The Company had experi-
enced a fatality in the past.  An employee had been concerned 

about his mother™s forthcomi
ng surgery, and died under cir-
cumstances not fully indicated in the record.  The Company 
concluded that ﬁdistractionﬂ was the primary cause of the acci-
dent, according to Mangum.  More recently, there had been a 
fatality early in 1999 at another company, Pee Dee Electric 
Cooperative.  There was a safety meeting at Wake Electric at 
which the accident at Pee  Dee Electric was the primary topic.  
Mangum asserted that this accident ﬁreinforcedﬂ the Com-
pany™s earlier belief that persona
l problems, or concerns away 
from the job, created a dangerous situation when an employee 
was engaged in hazardous work. The record contains a letter from Pee Dee Electric to Man-
gum, dated March l, which reports a fatality involving a line-
man who was wearing old rubber gloves.
28  Also in evidence is 
a record of a safety meeting held
 at Wake Electric on March 15.  
Safety meetings were held every 2 weeks.  There is no refer-
ence to the Pee Dee fatality in th
e record of the March 15 safety 
meeting at Wake Electric.
29Mangum agreed that other employees had resigned in the 
past, one of whom was Greg Risuti.  In Risuti™s letter of resig-
nation, he made strong complaints against the Company,
30 and Company Manager Mangum agreed that Risuti was not very 

happy toward the end of his tenur
e.  Nonetheless, he was al-
lowed to work a 2-week notice period.  There is no evidence 
that he was offered a severance package. 
                                                          
                                                           
28 GC Exh. 52. 
29 R. Exh. 4. 
30 GC Exh. 51. 
B.  Factual and Legal Conclusions As indicated, the complaint alleges that Respondent violated 
Section 8(a)(3) of the Act by accelerating the resignation dates 
of Scott Abbott, Anthony Br
ogden, Keith Browning, and Vadeen Kearney, and by offering them a severance package.  
There is no doubt about the facts. The employees tendered their 
resignations, anticipating that they would be required to work 
the customary 2-week notice period.  Instead, the employer 
offered them 2 weeks of severance pay, and excused them from 
further work.  The employees accepted. 
The Board has stated its positi
on on this issue as follows:  The validity of wage increases or other benefits during 
the pendency of representation petitions turns upon whether 
they are granted ﬁfor the 
purpose of inducing employees to 
vote against the unionﬂ (authority cited). And a lawful pur-
pose is not established by the 
fact that the employer who 
took such action did not expressly relate the granted wage 

increase to the organizational campaign..  For, as the Su-
preme Court observed in N.L.R.B. v. Exchange Parts Com-
pany, supra the absence of conditions or threats pertaining to the particular benefits conferredﬂ is not ﬁof controlling sig-
nificance.ﬂ  Under settled Board policy, a grant or promise 
of benefits during the critical preŒelection period will be 
considered unlawful unless the employer comes forward 
with an explanation, other than the pending election, for the 
timing of such action.  [Honolulu Sporting Goods Co., 
LTD., 
239 NLRB 1277, 1280 (1979).] 
 Respondent™s unfair labor practices establish that it had ani-
mus against the union movement. 
 It knew that Brogden, Ab-bott, and Browning were union supporters.  The acceleration of 
the resignations took place only a few days before a Board 
election.  During the election, the ballots of Abbott and Brown-
ing were. challenged.31  I make the obvious inference that they 
were challenged by the Company. 
On the basis of Respondent™s animus against the Union, its 
knowledge that Brogden, Abbott, and Browning were union supporters, its challenges to the ballots of Abbot and Browning after accelerating their resignations a few days before the elec-
tion, and the fact that the severance packages given to these 
employees were the first offe
red by Respondent to any em-
ployee, I conclude that the Ge
neral Counsel has established a prima facie case sufficient to support an inference that the un-
ion activities of Brogden, Abbo
tt, and Browning, and Respon-dent™s interest in eliminating 
proUnion votes in the forthcoming election, were motivating factors in these actions.
32Respondent™s asserted reason for the accelerated termina-
tions is implausible.  Although Mangum claimed that the acci-

dent at Pee Dee Electric Company reinforced its belief that 
ﬁdistractionﬂ was a cause of accidents, and was discussed at the 
next safety meeting, there was 
no such discussion.  The letter 
from Pee Dee shows that the cause 
of the fatality was failure to 
 31 There were four challenged ballots, but the record does not indi-
cate the identities of the other two. 32 Wright Line
, 251 NLRB 1083 (l980), enfd. 662 F.2d 899 (1st Cir. 
1981), approved in 
NLRB v. Transportation Management Corp.,
 462 U.S. 393 (1983). 
 WAKE ELECTRIC MEMBERSHIP CORP. 313wear adequate protective gloves.  Although another employee 
at Wake Electric, Greg Risuti, wrote a critical letter to the 
Company resigning his employme
nt, and was not happy about 
his job according to Mangum, this was apparently insufficient 
evidence of ﬁdistractionﬂ to warrant a severance package and 
accelerated resignation.  I conclude that Respondent™s asserted 
reason for the accelerated resignations and the severance pack-
ages is pretextual.  Accordingly, I find that those actions vio-
lated Section 8(a)(3) and (1) of he Act. IX.  THE ALLEGED REFUSAL TO BARGAIN AND UNILATERAL CHANGE IN POLICY OF ACCELERATING RESIGNATIONS AND GRANTING SEVERANCE PAY A.  The Refusal to Bargain The complaint alleges that 
beginning on February 18, Re-
spondent refused to bargain with the Union as the representa-

tive of the employees in the appropriate unit.  The parties 
agreed upon the accuracy of the unit alleged as appropriate.
33  I 
have found that the Union had obtained authorization cards 
from a majority of the employees in the bargaining unit by 
February 17.  Respondent has presented no argument to support 
its position that the Union did not
 represent a majority of em-
ployees in the unit on that date.
34  On February 18, the Union 
demanded recognition and bargaining, and the Company re-
fused.  Accordingly, I find th
at Respondent on that date vio-
lated Section 8(a)(5) and (1) of the Act. B.  The Unilateral Change in Policy on Accelerating Resignation Dates and Granting Severance Pay The complaint alleges that, in addition to violating Section 
8(a)(3) by accelerating resignation dates and granting severance 
pay, Respondent unilaterally changed its policy on such matters 
in violation of Section 8(a)(5).  Respondent™s action took place 
on or about March 24, after the Union had obtained majority 
status and had demanded recogn
ition and bargaining.  Respon-dent™s action transgressed Section 8(a)(5) as alleged. In accordance with my findings above, I make the following 
CONCLUSIONS OF LAW 1.  Respondent Wake Electric Membership Corp. is an em-
ployer engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act.                                                           
 33 Supra, fn. 2. 
34 Larry Mishue and Eddie Peoples, 
both signatories of authorization 
cards, testified that they subsequently changed their minds.  There is no 
evidence that they attempted to w
ithdraw their cards, nor any evidence that Respondent relied upon their change
 of opinion.  Nor is there any 
evidence that Respondent knew the total number of cards upon which 

the Union reliedŠindeed, Respondent 
declined to see the proof.  The 
Union had 18 signed cards at the close of February 17.  There were 31 
employees in the bargaining unit on February 19 and thereafter.  Ac-
cordingly, the Union had two more cards than the number necessary to 
establish majority status.  In addition to Respondent™s complete silence 

on this issue, it may be observed that
 it is not entitled to rely on events which took place during an unlawful campaign against the Union.  
St. John Trucking, 303 NLRB 723
 fn. 4 (1991).
 2.  Local Union 553 of the International Brotherhood of 
Electrical Workers, AFLŒCIO, CLC is a labor organization 
within the meaning of S
ection 2(5) of the Act. 3.  By engaging in the fo
llowing conduct, Respondent vio-lated Section 8(a)(1) of the Act. (a) Soliciting and promising to remedy grievances if the em-
ployees would cause the Union to withdraw a petition for a Board 
election and would otherwise cease their support for the Union. (b) Promising its employees benefits if they ceased their sup-
port for the Union. (c) Polling its employees to de
termine whether they would 
cause the Union to withdraw its petition for a Board election. (d) Telling employees that their union activities would dam-
age their relationships with other electric cooperatives and 
cause the latter to discontinue helping employees during emer-
gency situations. 
(e) Threatening employees with 
loss of benefits and unspeci-
fied reprisals if the Union won the election. 
(f) Threatening employees with discharge because of their 
union activities. (g) Creating an impression of surveillance of union activities. 
4.  By accelerating the resignation dates of Scott Abbott, An-
thony Brodgen, Keith Browning,
 and Vaden Kearney on March 
24 and granting each of them a severance package, because of 
their union and other protected, concerted activities, and in 
order to deter their voting in a forthcoming Board election, 
Respondent violated Section 8(a)(3) and (1) of the Act. 5.  The following employees constitute a unit appropriate for 
the purposes of collective barg
aining within the meaning of 
Section 9(b) of the Act:  All full-time construction and 
maintenance employees includ-
ing Apprentice Linemen, Meter Readers, the Lead Meter 
Reader, Crew Leaders, Servicemen, Warehousemen, part-time Warehousemen, the Garage Coordinator, and Right-of-Way Technicians, employed by
 Respondent at its Wake For-
est, Zebulon, Oxford, Louisburg, and Youngsville, North 
Carolina facilities, but excluding Member Services Depart-
ment employees, Engineering Department employees, office 
clerical employees, and guards,
 professional employees, and 
supervisors as defined in the Act.  6.  Since on or about Febr
uary 17, 1999, by signing union 
authorization cards, a majority of the employees in the unit 
designated and selected the Union as their representative for the 
purposes of collective bargaining with Respondent. 7.  At all times since Februa
ry 17, 1999, and continuing to 
date, the above-described Union has been the representative for 
the purpose of collective bargai
ning of the employees in the 
unit described above in paragraph 5, and by virtue of Section 
9(a) of the Act, has been, and is now, the exclusive representa-
tive of the employees in said 
unit for the purpose of collective bargaining with respect to rate
s of pay, wages, hours of em-
ployment, and other terms a
nd conditions of employment. 
8.  Commencing on or about Fe
bruary 18, 1999, and continu-
ing to date, the Union has reque
sted, and is requesting, Respon-dent to recognize and bargain collectively with respect to rates 

of pay, wages, hours of employ
ment, and other terms and con-ditions of employment as the exclusive representative of all 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314employees of Respondent in the 
unit above described in para-graph 5. 9.  Commencing on or about February 18, 1999, and at all 
times thereafter, Respondent refused, and continued to refuse, 
to recognize and bargain collectively with the Union as the 
exclusive collective-bargaining representative of all employees 
in the unit described above in paragraph 5, thereby violating 
Section 8(a)(5), in that  (a)  Beginning on or about Fe
bruary 18, 1999, Respondent 
failed and refused to recognize and bargain collectively with 
the Union as the exclusive collective-bargaining representa-
tive of all employees in the unit described above in paragraph 

5. (b)  On or about March 24, and continuing thereafter, Re-

spondent unilaterally, without notice to or consultation with 
the Union, changed its policy concerning accelerating the res-
ignation dates of employees and the granting of severance 
pay. 
 10.  The acts of Respondent 
described above constitute un-fair labor practices affecting commerce within the meaning of 
Section 8(a)(l), (3), and (5) and Section 2(6) and (7) of the Act. 
11.  Respondent has not violated the Act except as herein stated. THE REMEDY The principal issue is whether issuance of a bargaining order 
would be appropriate.  Respondent
™s conduct falls into several categories.  The first is one of persuasion.  The Company solic-
ited grievances and impliedly promised to satisfy them if the 
employees would cause the Union 
to withdraw its election peti-tion.  In a prior case involving similar facts, the Board summa-

rized the employer™s conduct as follows [300 NLRB at 1029]: 
 It is clear that after receiving the Union™s demand for 
recognition and bargaining, the Respondent immediately 
took action designed to identify the employees who sup-
ported the Union, to solicit the grievances underlying their 
desire for representation, and to impress on the employees 
that their demands could best be fulfilled through direct 

dealing with the Respondent and that union representation 
would not afford them any advantages.  Although the Re-
spondent did not commit any ﬁh
allmarkﬂ violations (such as threats of plant closure, threats of discharge, or actual 
discriminatory discharge), th
e unfair labor practices were 
serious in nature, commenced on the day the Union de-

manded recognition, involved the Respondent™s coŒ
owners, and affected the entire small bargaining unit . . . . 
This case is similar to 
Teledyne Dental Products Corp., 210 NLRB 435 (1974).  The Board there found that 
the respondent reacted to a union™s request for recognition 
by unlawfully soliciting grieva
nces, promising to grant 
benefits based on a list of solicited employee demands, 
and subsequently granting one 
minor benefit.  In conclud-ing that a bargaining order was necessary to remedy these 
unfair labor practices, the Board stated at 435Œ436:  Obviously such conduct must, of necessity, have a 
strong coercive effect on the employees™ freedom of 
choice, serving as it does to eliminate, by unlawful 
means and tactics, the very reason for a union™s exis-
tence.  We can conceive of no more pernicious conduct 
than that which is calculated to undermine the Union and 
dissipate its majority while refusing to bargain (citation 
omitted).  Neither is there any conduct which could con-
stitute a greater impairment of employees; basic Section 
7 rights under our Act, especially since such conduct by 
its very nature has a long-lasti
ng, if not permanent, effect on the employees™ freedom of choice in selecting or re-

jecting a bargaining representative.  [Cited in 
Astro Printing Services, 300 NLRB 1028, 1029 (1990).] 
 The Board in Astro Printing concluded that the possibility of 
erasing the effect of the Respondent™s unfair labor practices and 
of conducting a fair election by the use of traditional remedies 

was slight, and issued a bargaining order.  Respondent™s ﬁper-suasiveﬂ tactics in the case at bar are strikingly similar to those 
in Teledyne Dental and Astro Printing.  The rationale of those cases is sufficient to justify issuance of a bargaining order 

based on Respondent™s ﬁpersuasiveﬂ tactics alone. Respondent™s tactics were not limited to persuasion, however.  
Those tactics included threats of more onerous work in emergen-
cies, loss of benefits, unspecified reprisals, continuation of the 
ﬁfightﬂ if the Union won, a threat of discharge, and a physical 
assault on one of the Union™s principal supporters in his own home.  They also included the ﬁhallmarkﬂ violation of a grant of 
significant benefits to employees (
America™s Best Quality Coat-ings Corp., 313 NLRB 470, 472 (1993), enfd. 44 F.3d 516 (7th 
Cir. 1995), cert. denied 515 U.S. 1158 (1995)); they involved the 

Company™s principal managers, and took place just before a 
Board election.  I conclude that these actions were of such a na-
ture that their coercive effects cannot be eliminated by the appli-
cation of traditional remedies, with the result that a fair and reli-
able second election cannot be had.  NLRB v. Gissel Packing Co
., supra, 395 U.S. at 614; 
NLRB v. CWI of Maryland, Inc., 127 F.3d 319 (4th Cir. 1997), enfg. in relevant part 321 NLRB 698 (1996);  
Complete Carrier Services,
 325 NLRB 565 (1998).  Accordingly, 
I shall recommend issuance of a bargaining order, in addition to a 
cease-and-desist order. 
I further conclude that Respondent has engaged in such egregious or widespread misconduct as to demonstrate a gen-
eral disregard for employees™ statutory rights.  
Hickmott Foods, 242 NLRB 1357 (1979). Accordingly, I shall recommend issu-
ance of a broad order. [Recommended Order omitted from publication.] 
 